Citation Nr: 1538312	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include flat feet.

2.  Entitlement to service connection for a right leg disorder, to include varicose veins and neuropathy of the right lower extremity.
 
3.  Entitlement to service connection for a left leg disorder.
 
4.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right ankle disorder, left leg disorder, and right leg disorder, to include varicose veins and neuropathy of the right lower extremity, are remanded to the RO.


FINDINGS OF FACT

1.  A bilateral foot disorder was noted on the Veteran's military service entrance examination.
 
2.  The Veteran's preexisting bilateral foot disorder was not permanently aggravated beyond normal progression by active duty service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's March and April 2010 letters, provided before the initial adjudication of the service connection claim on appeal in May 2010, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, service personnel records, and private treatment records.  It has afforded him opportunity to present testimony, written statements, and evidence.  The Veteran submitted multiple written statements pertaining to his claim.  The Veteran was also provided with a VA examination in conjunction with the service connection claim on appeal in March 2015 to clarify the nature and etiology of his claimed bilateral foot disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examination obtained by VA in March 2015 was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's claim was previously before the Board in April 2014 and January 2015 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Based on a comprehensive review of the record, the Board finds substantial compliance with the April 2014 and January 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has asserted that his preexisting bilateral flat feet disability was aggravated during active service.  The claim of entitlement to service connection for feet disorders, including flat feet, was originally denied by the RO in a June 1993 rating decision.  The Veteran did not initiate a timely appeal for that matter.  

In March and April 2010, the Veteran sought to reopen the claim of entitlement to service connection for flat feet.  In a May 2010 rating decision, the RO that found no new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder, including flat feet.  Thereafter, the Board reopened the claim and remanded that matter to the RO for additional development and readjudication in January 2015.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the Veteran's December 1962 service induction examination report revealed abnormal foot findings listed as second degree flat feet, "NCD," not considered disabling.  Accordingly, the presumption of soundness does not attach.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292   (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

In multiple lay statements, the Veteran asserted that he entered service with flat feet, which were painful during service.  He indicated that he complained to the squad doctor about his feet.  He also contended that his feet "are still getting worse" since these events during service, and that his body had deteriorated due to his service.

As noted above, the Veteran's December 1962 service induction examination report revealed abnormal foot findings listed as second degree flat feet, "NCD," not considered disabling.  The service treatment records are negative for any complaints or treatment for bilateral flat feet.  His January 1965 service separation examination report revealed normal findings on examination of the Veteran's feet.  However, in the accompanying Report of Medical History, the Veteran noted having foot trouble.  

Post-service private treatment records dated from 2007 to 2010 show findings of calcaneal spurs and plantar fasciitis.  These disabilities were not shown in service nor has the Veteran asserted they were related to service.  Here, the Veteran's assertions have continually focused on his diagnosed flat feet. 

In January 2015, the Board remanded this matter to obtain a VA medical examination and opinion, in order to ascertain the nature of the Veteran's claimed bilateral foot disorder on appeal.  The examiner was instructed to provide an opinion as to whether the Veteran's pre-existing bilateral flat feet disability was aggravated beyond its natural course by his active service.  

In a March 2015 VA examination report, the examiner diagnosed flat foot or pes planus, noting that it was very mild pes planus, right more than left.  The examiner highlighted that the Veteran had no other foot injuries or foot conditions.  After reviewing the record and examining the Veteran, the examiner indicated that the Veteran's bilateral foot disorder, to include flat feet, was not aggravated beyond its natural progression during service.  In the cited rationale, the examiner commented that there was no documentation of increased foot related symptoms during service and reiterated that the Veteran's current pes planus was very mild. 

The Veteran's statements that his claimed bilateral flat foot disorder was aggravated during service are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, whether a preexisting disorder was aggravated beyond its natural progression falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Veteran's preexisting flat feet cannot be considered to have been aggravated by active service as the probative evidence of record shows that this disorder was not aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Therefore, the criteria to establish entitlement to service connection for a bilateral foot disorder, to include flat feet, have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot disorder, to include flat feet, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a bilateral foot disorder, to include flat feet, is denied.


REMAND

A longitudinal review of the record revealed that claims of entitlement to service connection for leg disorders were originally denied by the RO in a June 1993 rating decision.  The RO determined that the service treatment records were negative for the claimed disorders.  The Veteran did not initiate a timely appeal for these matters.  

In March and April 2010, the Veteran sought to reopen the claims of entitlement to service connection for a left leg disorder and neuropathy of the right lower extremity as well as claimed entitlement to service connection for a right ankle disorder.  In a May 2010 rating decision, the RO that found no new and material evidence had been submitted to reopen the Veteran's claims of entitlement to service connection for a left leg disorder, neuropathy of the right lower extremity, and right leg varicose veins, as well as denied entitlement to service connection for a right ankle disorder.  Thereafter, the Board reopened the claims and remanded those matters to the RO for additional development and readjudication in January 2015.  The Board also remanded the matter of entitlement to service connection for a right ankle disorder for additional development and readjudication.

In multiple lay statements dated in 2010, the Veteran asserted that he was kicked by a lieutenant in the right leg during service.  He contended that he has an ankle disorder and a right leg disorder, with neuropathy, secondary to his fallen arch in the right foot and an ankle injury during boot camp in 1963.  He also indicated that his legs "are still getting worse" since these events during service, and that his body had deteriorated due to his service.

Service treatment records are void of any complaints, findings, or diagnoses of bilateral leg or right ankle disorders.  Post-service private treatment records dated from 2007 to 2010, the Veteran received diagnoses of osteoarthritis, degenerative joint disease, varicose veins, and peripheral neuropathy.  

In January 2015, the Board remanded these matters to obtain a VA medical examination and opinion, in order to ascertain the nature and etiology of the Veteran's claimed right ankle, left leg, and right leg disorder, on appeal.  The examiner was instructed to provide opinions as to:  (1) whether any currently or previously diagnosed right ankle disorder is related to the Veteran's military service, and (2) whether any currently or previously diagnosed right leg or left leg disorder is related to the Veteran's period of active military service, or to any incident therein, or is related to or aggravated by the Veteran's bilateral flat feet or right ankle disorder.  The examiner was instructed to acknowledge and discuss the findings located in private treatment notes of record.  

In a March 2015 VA examination report, the examiner noted the Veteran's assertions of being kicked in the right lower extremity repeatedly by an officer during a physical training exercise.  The Veteran complained of pain in the right lower extremity that was above the ankle, medially, and that corresponded with a darkly pigmented area.  He reported having pain with prolonged weight bearing above the right ankle.  The examiner noted that the Veteran denied any symptoms of the left lower extremity.  The examiner remarked that the Veteran had severe right lower extremity varicosities and chronic venous insufficiency with stasis dermatitis in the right lower leg that caused pain in the right lower extremity. 

In additional March 2015 VA examination reports, the examiner indicated that the Veteran did not have a current bilateral leg diagnosis associated with any claimed bilateral leg condition.  The examiner also indicated that the Veteran did not have a current right ankle diagnosis associated with any claimed right ankle condition.  It was noted that imaging studies of the right ankle were not performed.  In addition, the examiner found that the Veteran did not have a peripheral nerve condition and/or peripheral neuropathy.  It was noted that electromyograph (EMG) studies were not performed.  After reviewing the record and examining the Veteran, the examiner opined that the claimed conditions were "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that examinations were within normal limits and no diagnosis was made regarding the Veteran's right ankle, bilateral legs, or neuropathy of the right lower extremity.  

The March 2015 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the examiner indicated that no diagnosis was made regarding the Veteran's right ankle, bilateral legs, or neuropathy of the right lower extremity, the examiner failed to provide the requested opinion concerning whether the diagnosed disability of severe right lower extremity varicosities and chronic venous insufficiency with stasis dermatitis in the right lower leg was related to the Veteran's military service, to include his asserted in-service injury from being kicked in the right leg by an officer.  In addition, the examiner did not fully discuss whether the private treatment records dated from 2007 to 2010 that contain diagnosed disorders of osteoarthritis, degenerative joint disease, varicose veins, and peripheral neuropathy, represented diagnoses of the claimed bilateral leg and/or right ankle disorders and if so, whether they were related to the Veteran's military service, to include his asserted in-service injury from being kicked in the right leg.

Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is provided which properly considers all of the evidence of record and adequately addresses the etiology of the right and ankle and bilateral leg disorders diagnosed during the appeal period.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to service connection for right ankle disorder, left leg disorder, and right leg disorder, to include varicose veins and neuropathy of the right lower extremity.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  A VA medical opinion must be obtained from an appropriate examiner to clarify whether the diagnosed right ankle, left leg, and right leg disorders are related to the Veteran's military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed.

Following a detailed review of the record, and with consideration of the Veteran's statements of an in-service injury to right leg, the examiner must provide opinions as to:  (1) whether any currently or previously diagnosed right ankle disorder is related to the Veteran's military service, or to any incident therein, to include his asserted in-service injury from being kicked in the right leg by an officer; (2) whether any currently or previously diagnosed right leg disorder, including peripheral neuropathy or severe right lower extremity varicosities and chronic venous insufficiency with stasis dermatitis, is related to the Veteran's period of active military service, or to any incident therein, to include his asserted in-service injury from being kicked in the right leg by an officer; and (3) whether any currently or previously diagnosed left leg disorder, including peripheral neuropathy, is related to the Veteran's period of active military service, or to any incident therein, to include his asserted in-service injury from being kicked in the right leg by an officer.  

In doing so, the examiner must discuss the Veteran's assertions, as well as the findings located in the private treatment notes of record.  The examiner must fully discuss whether the private treatment records dated from 2007 to 2010 containing diagnoses of osteoarthritis, degenerative joint disease, varicose veins, and peripheral neuropathy represented diagnoses of the claimed bilateral leg and/or right ankle disorders and if so, whether they were related to the Veteran's military service, or to any incident therein, to include his asserted in-service injury from being kicked in the right leg by an officer.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The Veteran must be afforded another examination if the examiner determines it is necessary to answer the questions posed above.

3.  The RO must review the resulting VA medical opinion, and any additional ordered examination, to ensure that it is in complete compliance with the directives of this remand.  If the medical report is deficient in any manner, the RO must implement corrective procedures.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims of entitlement to service connection for right ankle disorder, left leg disorder, and right leg disorder, to include varicose veins and neuropathy of the right lower extremity, taking into consideration all relevant evidence associated with the evidence of record since the July 2015 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


